DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lid attached to the silicon fluidic substrate, wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component, and wherein the microchip is disposed within the lid” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 9 is objected to because of the following informalities: “the the fluid sample” in L4.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the vacuum compartment is configured to open in response to the fluid sample contacting the electrical element” in claim 1; and
“the microchip is configured to generate an instruction to open the vacuum compartment in response to sensing the fluid sample, and wherein the movable structure is a movable puncture device configured to break the sacrificial element when actuated in response to receiving the instruction from the microchip” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Regarding claims 1, 3, 5 & 9, it is noted that reciting “configured for” or “configured to [...] in response to [...]” without identifying any structural differences between the structure in the claims and the structure disclosed in prior art does not further limit in an apparatus claim.  

With regard to limitations in claims 1, 5, 9, 12, 13 & 14 (e.g., “for sensing the fluid sample [...]”, “[...] to generate an instruction to open the vacuum compartment in response to sensing the fluid sample [...]”, “a part of the lid is in contact with the fluid sample when the fluid sample is propagated through the micro-fluidic component”, “[...] electrodes for sensing purposes, electrodes for fluid manipulation purposes, circuitry for data communication purposes, circuitry for wireless data communication purposes, temperature sensors, heater electrodes for temperature control, and fluid sensors and electrodes for fluidic viscosity control”, “the sealing layer bonds [...]”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the metal contact" in L5.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “the vacuum compartment is configured to open in response to the fluid sample contacting the electrical element” (claim 1) & “the microchip is configured to generate an 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 & 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Handique et al. (US 2002/0142471).
Regarding claim 1, Handique et al. teach a fluid analyzing device (e.g., microfluidic system 100) comprising: 
a sensing device for analyzing a fluid sample, the sensing device comprising: 
a microchip (e.g., data acquisition and control board (DAQ) 126) for sensing electrical signals generated when the fluid sample (¶ 0036); and 
a micro-fluidic component (e.g., microfluidic device 110) for propagating the fluid sample to the microchip (see ¶ 0047, 0129 for example); 
an inlet (e.g., input port 180) coupled to the micro-fluidic component (see Fig. 4), wherein the inlet is configured for providing the fluid sample to the micro-fluidic component (¶ 0056+); 
a vacuum compartment (e.g., gas actuator 168, ¶ 0069; see also actuators 656, 660 ¶ 0127 & Fig. 15) air-tight connected to the sensing device (see Fig. 4 for example), wherein the vacuum compartment is capable of creating a suction force in the micro-fluidic component suitable for propagating the fluid sample through the micro-fluidic component when the fluid sample is provided in the micro-fluidic component (i.e., “The gas actuator may include elements to facilitate alternative pressure generation techniques such as chemical pressure generation. In another embodiment, the actuator may decrease a volume of gas associated with an upstream portion of the enrichment zone to thereby create a pressure differential across the sample that moves the sample from the enrichment zone.” ¶ 0070), and wherein the suction force is created by opening the vacuum compartment (¶ 0070-0071); and 
a fluid detector (e.g., sensor/sensing element 672) positioned on the fluid analyzing device (see Fig. 15a for example) comprising an electrical element (e.g., electrical leads 674) to detect the fluid sample when the fluid sample is provided in the micro-fluidic component (see i.e., “To sense the presense (sic) of the liquid, DAQ 126 applies a small voltage across leads 674 and measures the resultant current. As the liquid of the microfluidic sample contacts the first and second contacts, the current passing therebetween changes, thereby indicating to DAQ 126 that the liquid has arrived at sensor 672.” ¶ 0129), wherein the fluid detector (672) is coupled to the vacuum compartment (see Figs. 15a-15c) and the vacuum compartment is capable of being opened in response to the fluid sample contacting the electrical element (see i.e., “Upon recognition that the l;iquid (sic) 

Regarding claims 2, 3, 11, 13 & 14, Handique et al. teach the fluid analyzing device:
2.	further comprising: a package comprising the sensing device, the inlet, and the vacuum compartment (see Fig. 1 for example);  
3.	wherein the vacuum compartment comprises a sacrificial element (e.g., thermally actuated valves ¶ 0057) capable of opening the vacuum compartment towards the micro-fluidic component when the sacrificial element is broken (see ¶ 0057 & incorporated continuation-in-part of application No. 09/953,921, US 2003/0019522 Parunak);
11.	wherein the sensing device further comprises: a silicon fluidic substrate (¶ 0039) comprising the micro-fluidic component embedded in the silicon fluidic substrate (see ¶ 0038-0040 & Fig. 2 for example), wherein the silicon fluidic substrate is fluidically connected to the inlet (see Fig. 2 for example); and a lid (e.g., cartridge 120) attached to the silicon fluidic substrate, wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component, and wherein the microchip (126) is disposed within the lid (see i.e., “the entire DAQ 126 may be a single ASIC chip that is incorporated into the Chip Carrier Cartridge 120” ¶ 0036);
13.	wherein the lid (120) comprises a transistor layer (i.e., DAQ board/ASIC chip ¶ 0031, 0036), the transistor layer being electrically connected to at least one electrical component (¶ 0033), the electrical component being at least one of: 
14.	further comprising: a sealing layer (e.g., lower substrate 132) disposed between the sensing device and the vacuum compartment, wherein the sealing layer bonds the vacuum compartment to the sensing device (i.e., “when the upper and lower substrates are bonded together, the heaters reside directly beneath certain regions of the fluid network of the upper substrate so as to be able to heat the contents of these regions” ¶ 0043).  

Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handique et al. (US 2002/0142471) in view of Kayyem et al. (US 2014/0322706).
Regarding claims 4 & 5, Handique et al. teach a movable structure (e.g., solder, wax, polymers, plastics, and combinations thereof, Parunak ¶ 0051, 0087); wherein the vacuum compartment capable of being opened in response to sensing the fluid sample (¶ 0130), and wherein the movable structure is a movable device (Parunak ¶ 0087).  However, Handique et al. do not explicitly teach a movable structure for breaking the sacrificial element; wherein the movable structure is a movable puncture device configured to break the sacrificial element when actuated by an instruction to open the vacuum compartment provided by the microchip.  


The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement, and therefore it would have been obvious to one of ordinary skill in the art to substitute a moving structure for breaking a sacrificial element, as taught by Kayyem et al. to the device of Handique et al.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handique et al. (US 2002/0142471) in view of Kalra et al. (US 2006/0153736).
Regarding claim 9, Handique et al. teach a reagent input module 152, reagent source port 420 and reagent source channel 428, ¶ 0099-0100.  However, Handique et al. do not teach wherein the sacrificial element is solvent-dissolvable, wherein the fluid analyzing device further comprises a solvent compartment containing a solvent, and wherein the solvent compartment is configured to release the solvent to the sacrificial element in response to the fluid sample contacting the metal contact.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Handique et al. with a reagent-dissolvable sacrificial element and a reagent contained in a reservoir, as taught by Kalra et al. (¶ 0036) to self-contain a sample processing system (¶ 0019) that minimizes user input.

Claims 1, 2 & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagae et al. (WO 2014/187926) in view of Handique et al. (US 2002/0142471).
Regarding claim 1, Lagae et al. teach a fluid analyzing device comprising: 
a sensing device (100) for analyzing a fluid sample, the sensing device comprising: 
a microchip (e.g., CMOS chip, P9/L9) for sensing electrical signals generated when the fluid sample (see i.e., “the device 100 may further comprise one or more electrodes which are placed on the micro-fluidic component 102 of the fluidic substrate 101. These electrodes may be biocompatible electrodes. The electrodes may be electrically connected to the lid 103 and are allowed to interact with a fluid sample in the micro-fluidic component 102 of the device 100 as they may be in direct contact with a fluid sample in the micro-fluidic component 102. While the lid 103 itself may comprise electrodes, it is advantageous to separate the 
a micro-fluidic component (“a plurality of microfluidic components such as a sample pad 102a (= an inlet), a reagent storage 102b, a one-time usage hermetic valve 102c, a first trigger valve 102d, a mixer 102e, a delay line 102f, a second trigger valve 102g, an a heater 102h and a wick 102i” P9/L1-5 & Fig. 1) for propagating the fluid sample to the microchip (Abstract); 
an inlet (109) coupled to the micro-fluidic component (Fig. 26), wherein the inlet is configured for providing the fluid sample to the micro-fluidic component (P11/L12-15+); 
a fluid detector (see e.g., CMOS components 334, 335, 336, P20/L8-9) positioned on the fluid analyzing device (see Fig. 33 for example) comprising an electrical element (e.g., electrical circuitry 337, P20/L7-11+) to detect the fluid sample when the fluid sample is provided in the micro-fluidic component (P11/L16-23).  
Regarding claim 1, Lagae et al. teach the use of miniature scale pumps to propagate a sample through the fluidic channels of the device (P1/L12-13).  However, Lagae et al. do not explicitly teach a vacuum compartment air-tight connected to the sensing device, wherein the vacuum compartment is configured for creating a suction force in the micro-fluidic component suitable for propagating the fluid sample through the micro-fluidic component when the fluid sample is provided in the micro-fluidic component, and wherein the suction force is created by opening the vacuum compartment; and wherein the fluid detector is coupled to the vacuum 

See Handique et al. supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lagae et al. with a vacuum compartment connected to a fluid detector, as taught by Handique et al. to detect and control the sample, see Handique et al. ¶ 0129-0132.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 2 & 11-13, modified Lagae et al. teach the fluid analyzing device:
2.	further comprising: a package (110) comprising the sensing device, the inlet, and the vacuum compartment (P14/L9-16);
11.	wherein the sensing device further comprises: a silicon fluidic substrate (P9/L8-9) comprising the micro-fluidic component embedded in the silicon fluidic substrate (P22/L11-27+), wherein the silicon fluidic substrate is fluidically connected to the inlet; and a lid (103) attached to the silicon fluidic substrate (P8/L31-34+), wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component (P8/L31-P9/L9), and wherein the microchip is disposed within the lid (see Fig. 25 for example); 
12.	wherein at least a part of the lid is in contact with the fluid sample when the fluid sample is propagated through the micro-fluidic component (P14/L14-19);
13.	wherein the lid comprises a transistor layer (112), the transistor layer being electrically connected to at least one electrical component (P15/L9-12), the electrical component being at least one of: biosensing circuitry, electrodes for sensing purposes, electrodes for fluid manipulation purposes, circuitry for data communication purposes, circuitry for wireless data communication purposes, temperature sensors, heater electrodes for temperature control, and fluid sensors and electrodes for fluidic viscosity control (P15/L9-16).  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798